DETAILED ACTION

	
REASONS FOR ALLOWANCE

	Claims 1-20 are allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 

MeLampy et al. (2017/0250906) teaches an advanced routing system and protocol (referred to herein as “Route Exchange” or “REX”) hides familiar IPv4 and IPv6 addresses and replaces traditional routing logic with words and relationships between named elements. Among other things, this makes IP routing tables significantly easier to understand. In addition, a single routing scheme can be used for any combination of private networks, public networks, IPv4 addressing models, and IPv6 addressing models. Underneath the words lie real IP addresses that move the packets from place to place. These routing addresses abstract away the underlying network. (See Abstract).

	Sinha et al. (2017/0324660) teaches receiving a packet at a network element of a packet-switched network; identifying a presence of a shared service destination address in a header of the packet; identifying a shared service destination address for the packet based, at least in part, on a destination internet protocol (IP) address stored in a forward information base; and forwarding the packet to the shared service destination address. (See Abstract).

	Kapadia et al. (2016/0134520) teaches importing a route target for a remote Virtual Routing and Forwarding instance (VRF) at a leaf node in an overlay network, the leaf node comprising at least one local VRF configured thereon, processing routes received for the route target at the leaf node, and installing the routes for the remote VRF at the local VRF at the leaf node to enable inter-VRF communication via the leaf node. An apparatus and logic are also disclosed herein. (See Abstract).



	However, the prior art of records fails to teach or suggest individually or in combination as set forth in independent claims 1 filed on 04/21/2022. Claims 2-20 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449